Exhibit 10.1

 

Employment Agreement

 

This Employment Agreement (this “Agreement”), dated as of May 4, 2016 (the
“Effective Date”), is made by and between Natural Habitat, Inc., a Colorado
corporation (together with any successor thereto, the “Company”), Ben Bressler
(“Executive”) and Lindblad Expeditions Holdings, Inc., a Delaware corporation
(“Parent”) (collectively Executive, the Company and Parent are referred to
herein as the “Parties”).

 

RECITALS

 

  A. As of the Effective Date, Parent has, through its wholly owned subsidiary
Lindblad Expeditions, LLC, a Delaware limited liability company (“Purchaser”),
indirectly acquired 80.1% of the outstanding equity interests in the Company
pursuant to that certain Stock Purchase Agreement (the “Purchase Agreement”)
entered into as of the Effective Date by and among Purchaser, Parent, Executive,
Gaiam, Inc. and Gaiam Travel, Inc. (the “Majority Seller”).

 

  B. Executive is currently employed by the Company pursuant to that certain
Employment and Non-Competition Agreement, dated as of November 21, 2000 (the
“Prior Agreement”).

 

  C. It is the desire of the Company to continue to assure itself of the
services of Executive effective as of the Effective Date and thereafter by
entering into this Agreement, and the Parties acknowledge that the terms of this
Agreement shall, upon the Effective Date, replace and supersede the Prior
Agreement.

 

  D. Executive and the Company mutually desire that Executive continue to
provide services to the Company on the terms herein provided.

 

  E. The terms of this Agreement have been disclosed to and approved in a
separate vote by the Majority Seller in a manner intended to comply with the
exemption requirements under Section 280G(b)(5) of the Internal Revenue Code of
1986, as amended, and the Treasury Regulations promulgated thereunder (the
“Code”).

 



 
 

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the Parties hereto agree as follows:


 

1.            Employment.

 

(a)          General. Effective as of the Effective Date, the Company shall
employ Executive for the period and in the position set forth in this Section 1,
and subject to the other terms and conditions herein provided.

 

(b)          Employment Term. The term of employment under this Agreement (the
“Term”) shall be for the period beginning on the Effective Date, and ending on
December 31, 2020, subject to earlier termination as provided in Section 3. The
Term shall automatically renew for additional twelve (12) month periods unless
no later than sixty (60) days prior to the end of the applicable Term either
Party gives written notice of non-renewal to the other, in which case
Executive’s employment will terminate at the end of the then-applicable Term,
subject to earlier termination as provided in Section 3.

 

(c)          Position and Duties. Executive shall serve as the President of the
Company, with such responsibilities, duties and authority normally associated
with such position and as may from time to time be assigned to Executive by the
Chief Executive Officer of Parent or by the Board of Directors of the Company
(the “Board”) or the Board of Directors of Parent or an authorized committee
thereof (in any case, the “Parent Board”). Executive shall report directly to
the Chief Executive Officer of Parent. Executive’s principal place of employment
shall be at the Company’s executive offices in Louisville, Colorado. Executive
shall devote substantially all of Executive’s working time and efforts to the
business and affairs of the Company and Parent (which shall include service to
its subsidiaries) and shall not engage in outside business activities (including
serving on outside boards or committees) without the consent of the Board,
provided that Executive shall be permitted to (i) manage Executive’s personal,
financial and legal affairs, (ii) participate in charitable, religious, civic,
community, industry or trade organizations or associations, and (iii) serve on
the board of directors of not-for-profit or tax-exempt organizations, in each
case, subject to compliance with this Agreement and provided that such
activities do not materially interfere with Executive’s performance of
Executive’s duties and responsibilities hereunder. Executive agrees to observe
and comply with the rules and policies of the Company and Parent as adopted by
the Company and Parent from time to time, in each case as amended from time to
time, as set forth in writing, and as delivered or made available to Executive
(each, a “Policy”).

 

2.            Compensation and Related Matters.

 

(a)          Annual Base Salary. During the Term, Executive shall receive a base
salary at a rate of $200,000 per annum, which shall be paid in accordance with
the customary payroll practices of the Company and its subsidiaries and shall be
pro-rated for partial years of employment. Such annual base salary shall be
reviewed (and may be increased but not decreased) from time to time by the Board
or the Compensation Committee of the Parent Board (the “Compensation Committee”)
(such annual base salary, as it may be increased from time to time, the “Annual
Base Salary”).

 

(b)          Bonus. During the Term, Executive will be eligible to receive an
annual cash bonus (the “Net Profit Bonus”) equal to 10% of the Company’s net
profits (giving effect to accrual or payment of any such bonus). Net profits
will not be charged for interest or other expenses relating to the Note issued
by the Company to Executive pursuant to the Purchase Agreement. For example, if
the Company’s net profits for a fiscal year are $3,850,000 prior to any accrual
or payment of the Net Profit Bonus and without any expenses related to the Note,
Executive shall receive a Net Profit Bonus of $350,000. The payment of any Net
Profit Bonus shall made as soon as practicable after the determination of the
Company’s net profits for the applicable year, but in no event later than March
15 of the calendar year following the calendar year to which the Net Profit
Bonus relates, and is subject to Executive’s continued employment with the
Company through the last day of the applicable fiscal year in which the Net
Profit Bonus was earned, except as otherwise provided in Section 4.

 



 2 

 

 

(c)          Equity Compensation Opportunities.

 

(i)          Equity Incentive Opportunity. Executive shall have an opportunity
(the “Equity Incentive Opportunity”) to earn an award of options (“Options”) to
purchase shares of Parent’s common stock as set forth in this Section 2(c)(i)
based on the future financial performance of the Company.

 

(A)          As soon as practicable after September 30, 2020, Parent will
calculate the “Final Year Equity Value of the Company,” which shall be an amount
equal to (x) the product of 7.0 multiplied by Final Year EBITDA minus
(y) Indebtedness of the Company and its consolidated Subsidiaries as of
September 30, 2020, plus (z) Excess Cash of the Company and its consolidated
Subsidiaries as of September 30, 2020, in each case, as calculated in good faith
by Parent in accordance with GAAP; provided that, notwithstanding the foregoing,
to the extent the Company consummates any acquisition, merger or similar
business combination between January 1, 2020 and September 30, 2020, the Final
Year Equity Value of the Company shall be determined pro forma to exclude any
effect on LTM EBITDA, Cash or Indebtedness of consummation of such acquisition,
merger or business combination. For purposes of this Agreement:

 

(1)          “Cash” means, as to any Person at any point in time, cash and cash
equivalents of such Person and its consolidated Subsidiaries determined in
accordance with GAAP, other than Restricted Cash.

 

(2)          “Cash Adjustment Amount” means the amount of principal and interest
paid by the Company with respect to the Note on or prior to September 30, 2020.

 

(3)          “Deferred Tour Revenue” means, as determined in accordance with
GAAP, deferred revenue or similar accrued balance sheet liabilities for the
obligation to provide or perform future services in respect of cash deposits,
cash prepayments or cash advances made by or on behalf of customers with respect
to future trips, tours or similar activities, but excluding deposits, payments
or advances relating to air travel or trip related insurance.

 

(4)          “EBITDA” means, with respect to the Company and its consolidated
Subsidiaries, for any period, consolidated net income (or loss) (determined in
accordance with GAAP and consistent with the provisions of Section 2(h)) of such
Person for such period, plus the sum of, to the extent included in the
calculation of net income (or loss) of such Person, but without duplication,
(i) consolidated interest expense for such period, (ii) consolidated income tax
expense for such period, (iii) consolidated amounts attributable to depreciation
expense for such period, (iv) consolidated amortization expense for such period,
(v) consolidated non-cash currency gains or losses for such period and (vi) any
expenses related to the Note.

 



 3 

 

 

(5)          “Excess Cash” means, with respect to the Company, as of September
30, 2020, (i) Cash of the Company and its consolidated Subsidiaries plus the
Cash Adjustment Amount minus (ii) Minimum Cash.

 

(6)          “Final Year EBITDA” means LTM EBITDA calculated as of September 30,
2020.

 

(7)          “GAAP” means generally accepted accounting principles, consistently
applied in accordance with Parent’s accounting principles and policies.

 

(8)          “Governmental Authority” means any regional, federal, state or
local legislative, executive or judicial body or agency, any court of competent
jurisdiction, any department, political subdivision or other governmental
authority or instrumentality, or any arbitral authority, in each case, whether
domestic or foreign.

 

(9)          “Indebtedness” of any Person, means, without duplication, (a) the
outstanding principal amount of and accrued and unpaid interest on, and other
payment obligations of such Person for borrowed money or payment obligations
issued or incurred in substitution or exchange for payment obligations for
borrowed money, (b) amounts owing for the deferred purchase price of property or
services, including “earnout” payments (other than (i) trade payables incurred
in the ordinary course of business of such Person consistent with past practice
and (ii) employee compensation incurred in the ordinary course of business
consistent with past practice), (c) payment obligations evidenced by any
promissory note, bond, debenture, mortgage or other debt instrument or debt
security, (d) commitments or obligations by which such Person assures a creditor
against loss, including contingent reimbursement obligations with respect to
letters of credit (to the extent drawn), bankers’ acceptance or similar
facilities, (e) payment obligations secured by (or for which the holder of such
payment obligations has an existing right to be secured by) any Lien, other than
a Permitted Lien (as such terms are defined in the Purchase Agreement), on
assets or properties of such Person, whether or not the obligations secured
thereby have been assumed, (f) obligations under capitalized leases, (g) all
unreimbursed amounts drawn under letters of credit issued for the account of
such Person and (h) guarantees, make-whole agreements, hold harmless agreements
or other similar arrangements with respect to any amounts of a type described in
clauses (a) through (g) above; provided, however, that Indebtedness shall not
include (x) accounts payable to trade creditors and accrued expenses arising in
the ordinary course of business consistent with past practice, (y) any operating
lease of the Company used in the ordinary course consistent with use of such
operating leases by the Company on the Effective Date and (z) outstanding amount
of principal and interest under the Note (as defined in the Purchase Agreement).

 



 4 

 

 

(10)          “LTM EBITDA” means, calculated as of any point in time, EBITDA of
the Company and its consolidated Subsidiaries for the twelve (12)-month trailing
period.

 

(11)          “Minimum Cash” means, with respect to the Company and its
Subsidiaries on a consolidated basis, at any point in time, an amount of Cash
equal to the product of (i) the Deferred Tour Revenue of the Company and its
Subsidiaries on a consolidated basis multiplied by (ii) forty percent (40%).

 

(12)          “Note” means the Note issued to Executive in the original
principal amount of $2,525,000 pursuant to the Purchase Agreement.

 

(13)          “Person” means an individual, a company, a partnership, a joint
venture, a limited liability company or limited liability partnership, an
association, a trust, estate or other fiduciary, any other legal entity, and any
Governmental Authority.

 

(14)          “Restricted Cash” means cash and cash equivalents held by the
Company or its consolidated Subsidiaries that by written agreement can only be
released on the order of a Person other than the Company, its Subsidiaries or
their representatives. For the avoidance of doubt, cash deposits, cash
prepayments or cash advances made by or on behalf of customers with respect to
future trips, tours or similar activities shall not be considered “Restricted
Cash”.

 

(15)          “Subsidiary” means as to a Person, any corporation, partnership,
limited liability company or other organization, whether incorporated or
unincorporated, of which at least a majority of the securities or other
interests having by their terms voting power to elect a majority of the board of
directors or others performing similar functions with respect to such
corporation or other organization is directly or indirectly beneficially owned
or controlled by such party or by any one or more of its subsidiaries, or by
such party and one or more of its subsidiaries.

 

(B)          In the event the Final Year Equity Value of the Company is equal to
or less than $25,000,000 (the “Baseline Value”), Executive will not receive any
award of Options in respect of the Equity Incentive Opportunity.

 

(C)          In the event the Final Year Equity Value of the Company exceeds the
Baseline Value, Executive will receive an award of a number of Options (which
Options shall be granted effective as of December 31, 2020) equal to: (i) the
amount of such excess (the “Company Value Increase Amount”), multiplied by (ii)
the Percentage Amount, divided by (iii) the Black-Scholes Value of One Option.
For purposes of this Agreement, (A) the “Percentage Amount” means 10.1%,
provided that such percentage shall be equitably adjusted as determined
reasonably and in good faith by the Parent Board as follows: (I) downward to
account for any issuance of new equity securities by the Company during the
period beginning on the Effective Date and ending on December 31, 2020 (the
“Performance Period”), and (II) upward to account for any repurchases of equity
securities during the Performance Period, and (B) the “Black-Scholes Value of
One Option” shall mean the fair value of one Option, determined in accordance
with FASB ASC Topic 718 (or any applicable successor accounting standard), using
such methodologies and assumptions as are consistent with the methodologies and
assumptions used in connection with Parent’s then-current financial reporting
practices, provided that, for the avoidance of doubt, such methodologies and
assumptions with respect to dividend yield, expected volatility, risk free
interest rate and expected term shall be no less favorable to Executive than
those used by Parent for estimating the fair value stock options granted to
employees during the year ended December 31, 2020 (or if more than one set of
assumptions was used during such year, the set of assumptions used for the
options granted last in time during such year).

 



 5 

 

 

(D)          Any Options awarded pursuant to this Section 2(c)(i) shall be
granted pursuant to Parent’s 2015 Long-Term Incentive Plan or an applicable
successor plan (such plan or applicable successor plan, the “LTIP”). Such
Options will have a per-share exercise price equal to the Fair Market Value (as
defined in the LTIP) of Parent’s common stock on the date of grant, will be
fully vested and exercisable as of the date of grant and will have an option
term of 10 years from the date of grant, subject to earlier termination in the
event of a termination of Executive’s employment pursuant to Section 3(a)(iii)
for Cause or in the event of a corporate event as provided in the terms of the
LTIP. All Options will be subject to the terms of the LTIP and a separate award
agreement, which award agreement will contain terms not inconsistent with this
Section 2(c)(i).

 

(E)          Any award of Options in connection with the Equity Incentive
Opportunity shall be subject to Executive’s continued employment with the
Company through the end of the Performance Period and will be made before March
15, 2021. In the event Executive’s employment with the Company terminates prior
to the end of the Performance Period, Executive will not receive any award or
payment in connection with the Equity Incentive Opportunity, except as expressly
set forth in Section 4(b) or 4(c) of this Agreement.

 

(F)          Notwithstanding any provision of this Agreement to the contrary,
instead of issuing Options, Parent and the Company shall have the right to
settle the obligations under the Equity Incentive Opportunity in the form of (i)
a stock appreciation right (including a cash-settled stock appreciation right)
relating to Parent’s common stock having the same economic terms as described
above, or (ii) in the event that the Parent Board reasonably determines that
issuing Options would violate any applicable law or regulation or any applicable
securities exchange listing standards or other requirements or the terms and
conditions of the LTIP, a lump-sum cash payment in an amount equal to the
Percentage Amount of the Company Value Increase Amount.

 

(ii)          Dividend Equivalent Payments. In the event the Company makes any
dividend payment or other distribution to its stockholders during the period
beginning on the Effective Date and ending on September 30, 2020, Executive
shall be entitled to receive a supplemental compensatory cash payment in an
amount equal to the Percentage Amount of the aggregate dividend or distribution
payment amount. Such payments will be made promptly upon the occurrence of such
dividend payment or other distribution and in each case shall be subject to
Executive’s continued employment with the Company through the date of payment.

 



 6 

 

 

(iii)          Other Participation in Equity Plans. In addition to the
foregoing, during the Term, Executive will be eligible to participate in and may
receive additional awards under any of Parent’s equity incentive award plans and
programs as in effect from time to time. Any such equity incentive grants will
be made in the sole discretion of the Parent Board or Compensation Committee.

 

(d)          Benefits. During the Term, Executive shall be eligible to
participate in employee benefit plans, programs and arrangements (including
perquisite and fringe benefit arrangements) maintained for executives of the
Company (including standard health and welfare benefits and a 401(k) plan),
consistent with the terms thereof, and as such plans, programs and arrangements
may be amended from time to time. In no event shall Executive be eligible to
participate in any severance plan or program of the Company, except as set forth
in Section 4 of this Agreement. During the Term, Executive shall be entitled to
paid vacation in accordance with the Company’s Policies.

 

(e)          Business Expenses. The Company shall reimburse Executive for all
reasonable travel and other business expenses incurred by Executive in the
performance of Executive’s duties to the Company in accordance with the
Company’s expense reimbursement Policy and in compliance with Section 12(m).

 

(f)           Company Automobile. During the Term, the Company shall pay to
Executive an automobile allowance of $700 per month, which shall be paid in
accordance with the customary payroll practices of the Company and its
subsidiaries and shall be pro-rated for any partial months of employment. With
respect to that certain Company-owned automobile that is currently being used by
Executive (the “Company Car”), Executive agrees to return the Company Car to the
Company within 15 days after the Effective Date or alternatively to purchase the
Company Car for its fair market value, as reasonably determined by the Company.

 

(g)          Key Person Insurance. At any time during the Term, the Company and
its subsidiaries shall have the right to insure the life of Executive for the
Company’s and its subsidiaries’ sole benefit. The Company shall have the right
to determine the amount of insurance and the type of policy. Executive shall
reasonably cooperate with the Company in obtaining such insurance by submitting
to physical examinations, by supplying all information reasonably required by
any insurance carrier, and by executing all necessary documents reasonably
required by any insurance carrier, provided that any information provided to an
insurance company or broker shall not be provided to the Company without the
prior written authorization of Executive. Executive shall incur no financial
obligation in connection with assisting the Company to obtain such insurance
policy (including by executing any required document), and shall have no
interest in any such policy.

 

(h)          Intercompany Charges. So long as Executive is employed by the
Company, unless Executive consents, the only charges for allocation of expenses
of the Parent or any affiliate of the Parent (other than the Company or any of
its Subsidiaries) that will be deducted in determining earnings of the Company
for the purpose of calculating Final Year Equity Value of the Company or the Net
Profit Bonus under this Agreement will be for expenses reasonably incurred by
Parent or any such affiliate of Parent on behalf of or for the direct benefit of
the Company or any of its consolidated Subsidiaries in connection with or
related to the operation of the Business (as defined in the Purchase Agreement)
(including without limitation for tax advisory work, audit fees, payroll and
other back office services).

 



 7 

 

 

3.            Termination.

 

Executive’s employment hereunder may be terminated by the Company or Executive,
as applicable, without any breach of this Agreement under the following
circumstances:

 

(a)          Circumstances.

 

(i)          Death. Executive’s employment hereunder shall terminate upon
Executive’s death.

 

(ii)         Disability. If Executive has incurred a Disability, as defined
below, the Company may terminate Executive’s employment.

 

(iii)       Termination for Cause. The Company may terminate Executive’s
employment for Cause, as defined below.

 

(iv)       Termination without Cause. The Company may terminate Executive’s
employment without Cause, which shall include a termination of Executive as a
result of the Company not renewing the Term pursuant to Section 1.

 

(v)        Resignation from the Company for Good Reason. Executive may resign
Executive’s employment with the Company for Good Reason, as defined below.

 

(vi)       Resignation from the Company Without Good Reason. Executive may
resign Executive’s employment with the Company for any reason other than Good
Reason or for no reason, which shall include a termination of Executive as a
result of Executive not renewing the Term pursuant to Section 1.

 

(b)          Notice of Termination. Any termination of Executive’s employment by
the Company or by Executive under this Section 3 (other than termination
pursuant to Section 3(a)(i)) shall be communicated by a written notice to the
other Party (i) indicating the specific termination provision in this Agreement
relied upon, (ii) setting forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated, if applicable, and (iii) specifying a Date of
Termination which, except in the case of a termination pursuant to
Section 3(a)(iii), shall be at least forty-five (45) days following the date of
such notice (a “Notice of Termination”); provided, however, that the Company
may, in its sole discretion, instruct Executive to remain off the Company’s
premises and perform no Company functions from the date of such Notice of
Termination through the Date of Termination, but only to the extent that the
Company pays Executive full compensation and benefits during such period. The
failure by the Company or Executive to set forth in the Notice of Termination
any fact or circumstance which contributes to a showing of Cause or Good Reason
shall not waive any right of such Party hereunder or preclude such Party from
asserting such fact or circumstance in enforcing such Party’s rights hereunder.

 

(c)          Company Obligations upon Termination. Upon termination of
Executive’s employment pursuant to any of the circumstances listed in Section 3,
Executive (or Executive’s estate) shall be entitled to receive the sum of:
(i) the portion of Executive’s Annual Base Salary earned through the Date of
Termination, but not yet paid to Executive; (ii) any vacation time that has been
accrued but unused in accordance with the Company’s Policies; (iii) any
reimbursements owed to Executive pursuant to Section 2(e); and (iv) any amount
accrued and arising from Executive’s participation in, or benefits accrued
under, any employee benefit plans, programs or arrangements, which amounts shall
be payable in accordance with the terms and conditions of such employee benefit
plans, programs or arrangements (collectively, the “Company Arrangements”).
Except as otherwise expressly required by law (e.g., COBRA), as specifically
provided herein, or in a separate written agreement governing any of Executive’s
equity, all of Executive’s rights to salary, severance, benefits, bonuses and
other compensatory amounts hereunder (if any) shall cease upon the termination
of Executive’s employment hereunder. In the event that Executive’s employment is
terminated by the Company for any reason, Executive’s sole and exclusive remedy
shall be to receive the payments and benefits described in this Section 3(c) and
Section 4, as applicable.

 



 8 

 

 

(d)          Deemed Resignation. Upon termination of Executive’s employment for
any reason, Executive shall be deemed to have resigned from all offices and
directorships, if any, then held with the Company or any of its affiliates.

 

4.            Severance Payments.

 

(a)          Termination for Cause or Resignation from the Company Without Good
Reason. If Executive’s employment shall terminate pursuant to Section 3(a)(iii)
for Cause, or pursuant to Section 3(a)(vi) for Executive’s resignation from the
Company without Good Reason, then Executive shall not be entitled to any
severance payments or benefits, except as provided in Section 3(c).

 

(b)          Termination due to death or Disability. If Executive’s employment
shall terminate as a result of Executive’s death pursuant to Section 3(a)(i) or
Disability pursuant to Section 3(a)(ii), then, subject to Executive signing on
or before the 21st day following the Date of Termination, and not revoking
during any subsequent revocation period contained therein, a release of claims
substantially in the form attached as Exhibit A to this Agreement (the
“Release”) (provided that no Release shall be required in the event of
Executive’s death), and Executive’s continued compliance with Sections 6 and 7,
Executive shall receive, in addition to payments and benefits set forth in
Section 3(c):

 

(i)          a pro-rated portion (based on the number of days Executive was
employed by the Company during the fiscal year in which the Date of Termination
occurs) of any Net Profit Bonus that Executive would have earned had Executive
remained employed through the end of the fiscal year in which the Date of
Termination occurs, based on the Company’s actual net profits for such year and
paid as soon as practicable after the determination of the Company’s net profits
for such year, but in no event later than March 15 of the calendar year
following the calendar year in which the Date of Termination occurs; and

 

(ii)          if such termination occurs prior to December 31, 2020, a lump sum
cash payment, payable within 90 days after the Date of Termination (and in no
event later than March 15 of the calendar year following the calendar year in
which the Date of Termination occurs), in an amount equal to the Percentage
Amount of the Company Value Increase Amount, provided that notwithstanding any
provision of Section 2(c)(i) to the contrary, in this circumstance, the Final
Year EBITDA, Excess Cash and Indebtedness will all be determined as of the last
day of the last calendar quarter ended prior to the Date of Termination and
based on the Company’s earnings over the twelve month period ending on such
calendar quarter end date.

 

(c)          Termination without Cause or Resignation for Good Reason. If
Executive’s employment terminates without Cause pursuant to Section 3(a)(iv), or
pursuant to Section 3(a)(v) due to Executive’s resignation for Good Reason,
then, subject to Executive signing on or before the 21st day following the Date
of Termination, and not revoking during any subsequent revocation period
contained therein, the Release, and Executive’s continued compliance with
Sections 6 and 7, Executive shall receive, in addition to payments and benefits
set forth in Section 3(c):

 

(i)          an amount equal to one times his Annual Base Salary payable in the
form of salary continuation in regular installments over the 12-month period
following the Date of Termination in accordance with the Company’s normal
payroll practices;

 



 9 

 

 

(ii)          any Net Profit Bonus that Executive would have earned had
Executive remained employed through the end of the fiscal year in which the Date
of Termination occurs, based on the Company’s actual net profits for such year
and paid as soon as practicable after the determination of the Company’s net
profits for such year, but in no event later than March 15 of the calendar year
following the calendar year in which the Date of Termination occurs; and

 

(iii)          if such termination occurs prior to December 31, 2020, a lump sum
cash payment, payable within 90 days after the Date of Termination (and in no
event later than March 15 of the calendar year following the calendar year in
which the Date of Termination occurs), in an amount equal to the Percentage
Amount of the Company Value Increase Amount, provided that notwithstanding any
provision of Section 2(c)(i) to the contrary, in this circumstance, the Final
Year EBITDA, Excess Cash and Indebtedness will all be determined as of the last
day of the last calendar quarter ended prior to the Date of Termination and
based on the Company’s earnings over the twelve month period ending on such
calendar quarter end date.

 

(d)          Survival. Notwithstanding anything to the contrary in this
Agreement, the provisions of Sections 4 through 10 and Sections 12 and 13 will
survive the termination of Executive’s employment and the expiration or
termination of the Term.

 

5.            Parachute Payments.

 

(a)          It is the objective of this Agreement to maximize Executive’s net
after-tax benefit if payments or benefits provided under this Agreement are
subject to excise tax under Section 4999 of the Code. Notwithstanding any other
provisions of this Agreement, in the event that any payment or benefit by the
Company or otherwise to or for the benefit of Executive, whether paid or payable
or distributed or distributable pursuant to the terms of this Agreement or
otherwise (all such payments and benefits, including the payments under Section
4(b) and (c) hereof, being hereinafter referred to as the “Total Payments”),
would be subject (in whole or in part) to the excise tax imposed by Section 4999
of the Code (the “Excise Tax”), then the Total Payments shall be reduced to the
extent necessary so that no portion of the Total Payments shall be subject to
the Excise Tax, but only if (i) the net amount of such Total Payments, as so
reduced (and after subtracting the net amount of federal, state and local income
and employment taxes on such reduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such reduced Total Payments), is greater than or equal to (ii)
the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state and local income and employment
taxes on such Total Payments and the amount of the Excise Tax to which Executive
would be subject in respect of such unreduced Total Payments and after taking
into account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments).

 

(b)          The Total Payments shall be reduced by the Company in the following
order: (i) reduction of any cash severance payments otherwise payable to
Executive that are exempt from Section 409A of the Code (“Section 409A”), (ii)
reduction of any other cash payments or benefits otherwise payable to Executive
that are exempt from Section 409A, but excluding any payments attributable to
the acceleration of vesting or payments with respect to any equity award with
respect to Parent’s common stock that is exempt from Section 409A, (iii)
reduction of any other payments or benefits otherwise payable to Executive on a
pro-rata basis or such other manner that complies with Section 409A, but
excluding any payments attributable to the acceleration of vesting and payments
with respect to any equity award with respect to Parent’s common stock that are
exempt from Section 409A, and (iv) reduction of any payments attributable to the
acceleration of vesting or payments with respect to any other equity award with
respect to Parent’s common stock that are exempt from Section 409A.

 



 10 

 

 

(c)          All determinations regarding the application of this Section 5
shall be made by an accounting firm with experience in performing calculations
regarding the applicability of Section 280G of the Code and the Excise Tax
selected by the Company and acceptable to Executive (“Independent Advisors”), a
copy of which report and all worksheets and background materials relating
thereto shall be provided to Executive. For purposes of determining whether and
the extent to which the Total Payments will be subject to the Excise Tax, (i) no
portion of the Total Payments the receipt or enjoyment of which Executive shall
have waived at such time and in such manner as not to constitute a “payment”
within the meaning of Section 280G(b) of the Code shall be taken into account;
(ii) no portion of the Total Payments shall be taken into account which, in the
opinion of the Independent Advisors, does not constitute a “parachute payment”
within the meaning of Section 280G(b)(2) of the Code (including by reason of
Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no
portion of such Total Payments shall be taken into account which, in the opinion
of Independent Advisors, constitutes reasonable compensation for services
actually rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in
excess of the “base amount” (as defined in Section 280G(b)(3) of the Code)
allocable to such reasonable compensation; and (iii) the value of any non-cash
benefit or any deferred payment or benefit included in the Total Payments shall
be determined by the Independent Advisors in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code. The costs of obtaining such
determination and all related fees and expenses (including related fees and
expenses incurred in any later audit) shall be borne solely by the Company.

 

6.            Competition.

 

Executive acknowledges that in connection with his ownership of and service to
the Company, Executive has been provided with Confidential Information (as
defined below) relating to the Company and, during the Term, the Company from
time to time will provide Executive with access to Confidential Information.
Ancillary to the rights provided to Executive as set forth in this Agreement and
the Company’s provision of Confidential Information, and Executive’s agreements
regarding the use of same, in order to protect the value of any Confidential
Information, the Company and Executive agree to the following provisions against
unfair competition, which Executive acknowledges represent a fair balance of the
Company’s rights to protect its business and Executive’s right to pursue
employment:

 

(a)          Executive shall not, at any time during the Restriction Period,
directly or indirectly engage in, have any equity interest in, or manage,
provide services to or operate any person, firm, corporation, partnership or
business (whether as director, officer, employee, agent, representative,
partner, security holder, consultant or otherwise) that engages in any business
which directly competes with the Business (as defined below) anywhere in the
world. Nothing herein shall prevent Executive from engaging in any activity with
a non-competitive division of an entity engaged in a business that competes with
the Company; provided that none of Executive’s activities in respect of such
non-competitive division would reasonably be expected to cause Executive to
otherwise breach his obligations under this Section 6 in respect of the entity
engaged in a business that competes with the Company. In addition, nothing
herein shall prohibit Executive from being a passive owner of not more than 5%
of the outstanding equity interest in any entity that is publicly traded, so
long as Executive has no active participation in the business of such entity.

 

(b)          Except in furtherance of his duties hereunder during the Term,
Executive shall not, at any time during the Restriction Period, directly or
indirectly, (i) solicit any customers, clients or suppliers of the Company or
(ii) solicit, with respect to hiring, any employee or independent contractor of
the Company or any person employed or engaged by the Company at any time during
the 12-month period immediately preceding the Date of Termination.

 



 11 

 

 

(c)          In the event the terms of this Section 6 shall be determined by any
court of competent jurisdiction to be unenforceable by reason of its extending
for too great a period of time or over too great a geographical area or by
reason of its being too extensive in any other respect, it will be interpreted
to extend only over the maximum period of time for which it may be enforceable,
over the maximum geographical area as to which it may be enforceable, or to the
maximum extent in all other respects as to which it may be enforceable, all as
determined by such court in such action.

 

(d)          As used in this Section 6, (i) the term “Company” shall include the
Company, Parent and their direct and indirect subsidiaries; (ii) the term
“Business” shall mean the business of the Company, as such business is conducted
as of the Effective Date or may be expanded or altered by the Company during the
Term, and shall include any type of marine-based or nature or adventure travel
expeditions; and (iii) the term “Restriction Period” shall mean the period
beginning on the Effective Date and ending two years following Executive’s Date
of Termination.

 

(e)          It is recognized and acknowledged by Executive that the covenants
contained in this Section 6 shall be in addition to, and not lieu of, the
non-competition and non-solicitation covenants applicable to Executive under
Section 6.06 of the Purchase Agreement, such that the longest and broadest of
such covenants shall apply to Executive.

 

7.           Nondisclosure of Proprietary Information.

 

(a)          Except in connection with the faithful performance of Executive’s
duties hereunder or pursuant to Section 7(c) or (e), Executive shall, in
perpetuity, maintain in confidence and shall not directly, indirectly or
otherwise, use, disseminate, disclose or publish, or use for Executive’s benefit
or the benefit of any person, firm, corporation or other entity (other than the
Company) any confidential or proprietary information or trade secrets of or
relating to the Company (including business plans, business strategies and
methods, acquisition targets, intellectual property in the form of patents,
trademarks and copyrights and applications therefor, ideas, inventions, works,
discoveries, improvements, information, documents, formulae, practices,
processes, methods, developments, source code, modifications, technology,
techniques, data, programs, other know-how or materials, owned, developed or
possessed by the Company, whether in tangible or intangible form, information
with respect to the Company’s operations, processes, products, inventions,
business practices, finances, principals, vendors, suppliers, customers,
potential customers, marketing methods, costs, prices, contractual
relationships, regulatory status, prospects and compensation paid to employees
or other terms of employment) (collectively, the “Confidential Information”), or
deliver to any person, firm, corporation or other entity any document, record,
notebook, computer program or similar repository of or containing any such
Confidential Information. The Parties hereby stipulate and agree that, as
between them, any item of Confidential Information is important, material and
confidential and affects the successful conduct of the businesses of the Company
(and any successor or assignee of the Company). Notwithstanding the foregoing,
Confidential Information shall not include any information that has been
published in a form generally available to the public or is publicly available
or has become public knowledge prior to the date Executive proposes to disclose
or use such information, provided that such publishing or public availability or
knowledge of the Confidential Information shall not have resulted from Executive
directly or indirectly breaching Executive’s obligations under this Section 7(a)
or any other similar provision by which Executive is bound, or from any
third-party known by Executive to be breaching a provision similar to that found
under this Section 7(a). For the purposes of the previous sentence, Confidential
Information will not be deemed to have been published or otherwise disclosed
merely because individual portions of the information have been separately
published, but only if material features comprising such information have been
published or become publicly available.

 



 12 

 

 

(b)          Upon termination of Executive’s employment with the Company for any
reason, Executive will promptly deliver to the Company all correspondence,
drawings, manuals, letters, notes, notebooks, reports, programs, plans,
proposals, financial documents, or any other documents or property concerning
the Company’s customers, business plans, marketing strategies, products,
property or processes, in each case to the extent any such materials contain
Confidential Information, provided that Executive may retain his
compensation-related information, personal journal and rolodex, address book,
appointment book, calendar and/or contact list.

 

(c)          Notwithstanding Section 7(a), Executive may respond to a lawful and
valid subpoena or other legal process but shall give the Company the earliest
practicable notice thereof, shall, as much in advance of the return date as
practicable, make available to the Company and its counsel the documents and
other information sought and shall assist such counsel at Company’s sole expense
in resisting or otherwise responding to such process, in each case to the extent
permitted by applicable laws or rules.

 

(d)          As used in this Section 7 and Section 8, the term “Company” shall
include the Company, Parent and their direct and indirect subsidiaries.

 

(e)          Nothing in this Agreement shall prohibit Executive from (i)
disclosing information and documents when required by law, subpoena or court
order (subject to the requirements of Section 7(c) above), (ii) disclosing
information and documents to Executive’s attorney, financial or tax adviser for
the purpose of securing legal, financial or tax advice, (iii) disclosing
Executive’s post-employment restrictions in this Agreement in confidence to any
potential new employer, or (iv) retaining, at any time, Executive’s personal
correspondence, Executive’s personal contacts and documents related to
Executive’s own personal benefits, entitlements and obligations.

 

8.            Inventions.

 

All rights to discoveries, inventions, improvements and innovations (including
all data and records pertaining thereto) related to the business of the Company,
whether or not patentable, copyrightable, registerable as a trademark, or
reduced to writing, that Executive may discover, invent or originate in
connection with Executive’s period of service with the Company or its
subsidiaries or its or their predecessors, either alone or with others and
whether or not during working hours or by the use of the facilities of the
Company (“Inventions”), shall be the exclusive property of the Company.
Executive shall promptly disclose all Inventions to the Company, shall execute
at the request of the Company any assignments or other documents the Company may
deem reasonably necessary to protect or perfect its rights therein, and shall
assist the Company, upon reasonable request and in all instances at the
Company’s sole expense, in obtaining, defending and enforcing the Company’s
rights therein. Executive hereby appoints the Company as Executive’s
attorney-in-fact to execute on Executive’s behalf any assignments or other
documents reasonably deemed necessary by the Company to protect or perfect its
rights to any Inventions.

 

9.            Injunctive Relief.

 

It is recognized and acknowledged by Executive that a breach of the covenants
contained in Sections 6, 7 and 8 could cause irreparable damage to Company and
its goodwill, the exact amount of which may be difficult or impossible to
ascertain, and that the remedies at law for any such breach may be inadequate.
Accordingly, Executive agrees that in the event of a breach of any of the
covenants contained in Sections 6, 7 and 8, in addition to any other remedy
which may be available at law or in equity, the Company will be entitled to seek
specific performance and injunctive relief without the requirement to post bond.

 



 13 

 

 

10.          Assignment and Successors.

 

None of the Company’s rights or obligations may be assigned or transferred by
the Company, except that the Company shall assign its rights and obligations
under this Agreement to any successor to all or substantially all of the
business or the assets of the Company (by merger or otherwise). This Agreement
shall be binding upon and inure to the benefit of the Company, Executive and
their respective successors, assigns, legal representatives, executors,
administrators, heirs, distributees, devisees, and legatees, as applicable. None
of Executive’s rights or obligations may be assigned or transferred by
Executive, other than Executive’s rights to payments hereunder, which may be
transferred only by will or operation of law. Notwithstanding the foregoing,
Executive shall be entitled, to the extent permitted under applicable law and
applicable Company Arrangements, to select and change a beneficiary or
beneficiaries to receive compensation hereunder following Executive’s death by
giving written notice thereof to the Company.

 

11.          Certain Definitions.

 

(a)          Cause. The Company shall have “Cause” to terminate Executive’s
employment hereunder upon Executive’s:

 

(i)          willful misconduct and mismanagement by Executive that is
materially injurious to the Company or Parent;

 

(ii)         refusal in any material respect to carry out or comply with any
lawful and reasonable directive of the Board or Parent Board consistent with the
terms of this Agreement;

 

(iii)        conviction, plea of no contest, or plea of nolo contendere for any
felony;

 

(iv)        unlawful use (including being under the influence) or possession of
illegal drugs on the Company’s (or any of its subsidiaries’) or Parent’s
premises while performing Executive’s duties and responsibilities under this
Agreement;

 

(v)         commission of an act of fraud, embezzlement, willful
misappropriation, willful misconduct, or breach of fiduciary duty, in any case
that results in material harm to the Company or any of its affiliates;

 

(vi)        material violation of any provision of this Agreement or a material
Policy; or

 

(vii)       willful or prolonged, and unexcused, absence from work (other than
by reason of Executive’s disability due to physical or mental illness).

 

For purposes of this definition, an action or inaction is only “willful” if it
is done or omitted by Executive without a good faith belief that such action or
inaction is in the best interests of the Company or Parent.

 

Notwithstanding the foregoing, no termination for Cause will have occurred
unless and until the Company has: (a) provided Executive, within thirty (30)
days of the Company first becoming aware of the facts or circumstances
constituting Cause, written-notice stating with specificity the applicable facts
and circumstances underlying such finding of Cause; and (b) provided Executive
with an opportunity to cure the same within thirty (30) days after the receipt
of such notice. Any termination for Cause must occur within ninety (90) days of
the Company first becoming aware of the facts or circumstances constituting
Cause.

 



 14 

 

 

(b)          Date of Termination. “Date of Termination” shall mean (i) if
Executive’s employment is terminated by Executive’s death, the date of
Executive’s death; and (ii) if Executive’s employment is terminated pursuant to
Section 3(a)(ii) – (vi), the date indicated in the Notice of Termination.

 

(c)          Disability. “Disability” shall mean, at any time the Company or any
of its affiliates sponsors a long-term disability plan for the Company’s
employees and covering Executive, “disability” as defined in such long-term
disability plan for the purpose of determining a participant’s eligibility for
benefits, provided, however, if the long-term disability plan contains multiple
definitions of disability, “Disability” shall refer to that definition of
disability which, if Executive qualified for such disability benefits, would
provide coverage for the longest period of time. The determination of whether
Executive has a Disability shall be made by the person or persons required to
make disability determinations under the long-term disability plan. At any time
no such long-term disability plan is in effect, Disability shall mean
Executive’s inability to perform, with or without reasonable accommodation, the
essential functions of Executive’s position hereunder for a total of three
months during any six-month period as a result of incapacity due to mental or
physical illness as determined by a physician selected by the Company or its
insurers and acceptable to Executive or Executive’s legal representative, with
such agreement as to acceptability not to be unreasonably withheld or delayed.
Any refusal by Executive to submit to a reasonable medical examination at the
Company’s sole expense for the purpose of determining Disability shall be deemed
to constitute conclusive evidence of Executive’s Disability.

 

(d)          Good Reason. Executive’s resignation will be for “Good Reason” if
Executive resigns following the occurrence of any of the following events: (i) a
material decrease in Executive’s Annual Base Salary or formula for determining
Net Profit Bonus from the highest level in effect during the Term; (ii) a
material diminution in Executive’s authority, duties or responsibilities; (iii)
a relocation of the location at which Executive is required primarily to perform
his services for the Company more than 50 miles outside Louisville, Colorado; or
(iv) any other action or inaction that constitutes a material breach by the
Company or Parent of this Agreement or any other material agreement entered into
between Executive and the Company or Parent. Notwithstanding the foregoing, no
Good Reason will have occurred unless and until Executive has:  (a) provided the
Company, within ninety (90) days of Executive’s first knowledge of the
occurrence of the facts and circumstances underlying the Good Reason event,
written-notice stating with specificity the applicable facts and circumstances
underlying such finding of Good Reason; and (b) provided the Company with an
opportunity to cure the same within thirty (30) days after the receipt of such
notice.

 

12.         Miscellaneous Provisions.

 

(a)          Governing Law. This Agreement shall be governed, construed,
interpreted and enforced in accordance with its express terms, and otherwise in
accordance with the substantive laws of the State of New York without reference
to the principles of conflicts of law of the State of New York or any other
jurisdiction, and where applicable, the laws of the United States. Any suit
brought hereon shall be brought in the state or federal courts sitting in the
Borough of Manhattan within the City of New York, the Parties hereby waiving any
claim or defense that such forum is not convenient or proper. Each Party hereby
agrees that any such court shall have in personam jurisdiction over it and
consents to service of process in any manner authorized by New York law.

 



 15 

 

 

(b)          Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.

 

(c)          Notices. Any notice, request, claim, demand, document and other
communication hereunder to any Party shall be effective upon receipt (or refusal
of receipt) and shall be in writing and delivered personally or sent by
facsimile or certified or registered mail, postage prepaid, as follows:

 

(i)          If to the Company, at its headquarters,

 

and copies to Parent, at its headquarters with attention to Parent’s Chief
Executive Officer.

 

(ii)         If to Executive, at the last address that the Company has in its
personnel records for Executive.

 

(iii)        At any other address as any Party shall have specified by notice in
writing to the other Party.

 

(d)          Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement. Signatures delivered by
facsimile or email shall be deemed effective for all purposes.

 

(e)          Entire Agreement. The terms of this Agreement are intended by the
Parties to be the final expression of their agreement with respect to the
subject matter hereof and supersede all prior understandings and agreements,
whether written or oral relating to the subject matter of this Agreement,
including, without limitation, the Prior Agreement, which, as of the Effective
Date shall be of no further force or effect. The Parties further intend that
this Agreement shall constitute the complete and exclusive statement of their
terms and that no extrinsic evidence whatsoever may be introduced in any
judicial, administrative, or other legal proceeding to vary the terms of this
Agreement.

 

(f)          Certain Indemnity Rights; D&O Coverage. During and after the Term,
the Company shall (i) provide Executive with directors’ and officers’ liability
insurance coverage at least as favorable as that applicable to any then-current
executive officer or director of Parent and (ii) indemnify Executive and his
legal representatives to the fullest extent permitted by the laws of the State
of Delaware against all damages, costs, expenses and other liabilities
reasonably incurred or sustained by Executive or his legal representatives in
connection with any suit, action or proceeding to which Executive or his legal
representatives may be made a party by reason of Executive being or having been
a director or officer of the Company, Parent or any of their subsidiaries, or
having served in any other capacity or taken any other action purportedly on
behalf of or at the request of the Company, Parent or any of their subsidiaries.

 

(g)          Amendments; Waivers. This Agreement may not be modified, amended,
or terminated except by an instrument in writing, signed by Executive and a duly
authorized representative of the Company. By an instrument in writing similarly
executed, Executive or a duly authorized representative of the Company may waive
compliance by the other Party with any specifically identified provision of this
Agreement that such other Party was or is obligated to comply with or perform;
provided, however, that such waiver shall not operate as a waiver of, or
estoppel with respect to, any other or subsequent failure. No failure to
exercise and no delay in exercising any right, remedy, or power hereunder shall
preclude any other or further exercise of any other right, remedy, or power
provided herein or by law or in equity.

 



 16 

 

 

(h)          No Inconsistent Actions. The Parties hereto shall not voluntarily
undertake or fail to undertake any action or course of action inconsistent with
the provisions or essential intent of this Agreement. Furthermore, it is the
intent of the Parties hereto to act in a fair and reasonable manner with respect
to the interpretation and application of the provisions of this Agreement.

 

(i)          Construction. This Agreement shall be deemed drafted equally by
both Parties. Its language shall be construed as a whole and according to its
fair meaning. Any presumption or principle that the language is to be construed
against any Party shall not apply. The headings in this Agreement are only for
convenience and are not intended to affect construction or interpretation. Any
references to paragraphs, subparagraphs, sections or subsections are to those
parts of this Agreement, unless the context clearly indicates to the contrary.
Also, unless the context clearly indicates to the contrary, (a) the plural
includes the singular and the singular includes the plural; (b) “any,” “all,”
“each,” or “every” means “any and all,” and “each and every”; (c) “includes” and
“including” are each “without limitation”; (d) “herein,” “hereof,” “hereunder”
and other similar compounds of the word “here” refer to the entire Agreement and
not to any particular paragraph, subparagraph, section or subsection; and (e)
all pronouns and any variations thereof shall be deemed to refer to the
masculine, feminine, neuter, singular or plural as the identity of the entities
or persons referred to may require.

 

(j)          Arbitration. Any controversy, claim or dispute arising out of or
relating to this Agreement shall be settled solely and exclusively by a binding
arbitration process administered by JAMS/Endispute in New York, New York. Such
arbitration shall be conducted in accordance with the then-existing
JAMS/Endispute Rules of Practice and Procedure, with the following exceptions if
in conflict: (a) one arbitrator who is a retired judge shall be chosen by
JAMS/Endispute; (b) the Company will pay the expenses and fees of the
arbitrator, together with other expenses of the arbitration incurred or approved
by the arbitrator; and (c) arbitration may proceed in the absence of any Party
if written notice (pursuant to the JAMS/Endispute rules and regulations) of the
proceedings has been given to such Party. Each Party shall bear its own
attorney’s fees and expenses; provided that the arbitrator may assess the
prevailing Party’s fees and costs against the non-prevailing Party as part of
the arbitrator’s award. The Parties agree to abide by all decisions and awards
rendered in such proceedings. Such decisions and awards rendered by the
arbitrator shall be final and conclusive. All such controversies, claims or
disputes shall be settled in this manner in lieu of any action at law or equity;
provided, however, that nothing in this subsection shall be construed as
precluding the bringing an action for injunctive relief or specific performance
as provided in this Agreement. This dispute resolution process and any
arbitration hereunder shall be confidential and neither any Party nor the
neutral arbitrator shall disclose the existence, contents or results of such
process without the prior written consent of all Parties, except where necessary
or compelled in a court to enforce this arbitration provision or an award from
such arbitration or otherwise in a legal proceeding. If JAMS/Endispute no longer
exists or is otherwise unavailable, the Parties agree that the American
Arbitration Association (“AAA”) shall administer the arbitration in accordance
with its then-existing rules as modified by this subsection. In such event, all
references herein to JAMS/Endispute shall mean AAA. Notwithstanding the
foregoing, Executive and the Company each have the right to resolve any issue or
dispute over intellectual property rights by court action instead of
arbitration.

 

(k)          Enforcement. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the Term, such provision shall be fully severable; this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable, provided that
the economic benefit to any Party is not diminished by such replacement.

 



 17 

 

 

(l)          Withholding. The Company and Parent shall be entitled to withhold
from any amounts payable under this Agreement any federal, state, local or
foreign withholding or other taxes or charges which the Company or Parent is
required to withhold.

 

(m)          Section 409A.

 

(i)          General. The intent of the Parties is that the payments and
benefits under this Agreement comply with or be exempt from Section 409A and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith.

 

(ii)         Separation from Service. Notwithstanding anything in this Agreement
to the contrary, any compensation or benefits payable under this Agreement that
is considered nonqualified deferred compensation under Section 409A and is
designated under this Agreement as payable upon Executive’s termination of
employment shall be payable only upon Executive’s “separation from service” with
the Company within the meaning of Section 409A (a “Separation from Service”)
and, except as provided below, any such compensation described in Section 4(b)
and (c) shall not be paid, or, in the case of installments, shall not commence
payment, until the thirtieth (30th) day following Executive’s Separation from
Service (the “First Payment Date”). Any installment payments that would have
been made to Executive during the thirty (30) day period immediately following
Executive’s Separation from Service but for the preceding sentence shall be paid
to Executive on the First Payment Date and the remaining payments shall be made
as provided in this Agreement.

 

(iii)        Specified Employee. Notwithstanding anything in this Agreement to
the contrary, if Executive is deemed by the Company at the time of Executive’s
Separation from Service to be a “specified employee” for purposes of Section
409A, to the extent delayed commencement of any portion of the benefits to which
Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A, such portion of Executive’s benefits
shall not be provided to Executive prior to the earlier of (A) the expiration of
the six-month period measured from the date of Executive’s Separation from
Service with the Company or (B) the date of Executive’s death. Upon the first
business day following the expiration of the applicable Section 409A delay
period, all payments deferred pursuant to the preceding sentence shall be paid
in a lump sum to Executive (or Executive’s estate or beneficiaries), and any
remaining payments due to Executive under this Agreement shall be paid as
otherwise provided herein.

 

(iv)        Expense Reimbursements. To the extent that any reimbursements under
this Agreement are subject to Section 409A, (A) any such reimbursements payable
to Executive shall be paid to Executive no later than December 31 of the year
following the year in which the expense was incurred, provided that Executive
submits Executive’s reimbursement request promptly following the date the
expense is incurred, (B) the amount of expenses reimbursed in one year shall not
affect the amount eligible for reimbursement in any subsequent year, other than
medical expenses referred to in Section 105(b) of the Code, and (C) Executive’s
right to reimbursement under this Agreement will not be subject to liquidation
or exchange for another benefit.

 



 18 

 

 

(v)         Installments. Executive’s right to receive any installment payments
under this Agreement, including any salary continuation payments that are
payable on Company payroll dates, shall be treated as a right to receive a
series of separate payments and, accordingly, each such installment payment
shall at all times be considered a separate and distinct payment as permitted
under Section 409A. Except as otherwise permitted under Section 409A, no payment
hereunder shall be accelerated or deferred unless such acceleration or deferral
would not result in additional tax, interest or penalties pursuant to Section
409A.

 

13.          Parent Obligations.

 

The Parties acknowledge that, except with respect to Parent’s obligations under
Section 2(c), the Company is primarily responsible for all payments and
compensation to Executive under this Agreement. In the event the Company fails
to satisfy any of its obligations hereunder, Parent agrees that it will be
responsible for any unpaid amounts.

 

14.          Executive Acknowledgement.

 

Executive acknowledges that Executive has read and understands this Agreement,
is fully aware of its legal effect, has not acted in reliance upon any
representations or promises made by the Company or Parent other than those
contained in writing herein, and has entered into this Agreement freely based on
Executive’s own judgment.

 

[Signature Page Follows]

 



 19 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date and
year first above written.

 



  COMPANY       By:   /s/ Sven-Olof Lindblad     Name:   Sven-Olof Lindblad    
Title:   Chief Executive Officer and President           PARENT       By:   /s/
Sven-Olof Lindblad     Name:   Sven-Olof Lindblad     Title:   Chief Executive
Officer and President           EXECUTIVE       By:   /s/ Ben Bressler     Ben
Bressler

 

 

[Signature Page to Employment Agreement]



 
 

 

EXHIBIT A

 

Separation Agreement and Release

 

This Separation Agreement and Release (this “Agreement”) is made by and between
Ben Bressler (“Executive”) and Natural Habitat, Inc. (the “Company”)
(collectively, referred to as the “Parties” or individually referred to as a
“Party”). Capitalized terms used but not defined in this Agreement shall have
the meanings set forth in the Employment Agreement (as defined below).

 

WHEREAS, the Parties have previously entered into that certain Employment
Agreement, dated as of May ___, 2016 (the “Employment Agreement”); and

 

WHEREAS, in connection with Executive’s termination of employment with the
Company effective ________, 20__, the Parties wish to resolve any and all
disputes, claims, complaints, grievances, charges, actions, petitions, and
demands that Executive may have against the Company, Lindblad Expeditions
Holdings, Inc. (“Parent”) and any of the Releasees, as defined below, arising
out of or in any way related to Executive’s employment with or separation from
the Company or its subsidiaries or affiliates, but, for the avoidance of doubt,
nothing herein will be deemed to release any rights or remedies in connection
with (i) Executive’s ownership of equity or debt securities (excluding for the
avoidance of doubt unvested equity awards granted under the LTIP), (ii)
Executive’s right to indemnification or directors’ and officers’ liability
insurance pursuant to contract or applicable law, (iii) Executive’s rights under
this Agreement or under the Employment Agreement that expressly survive by its
terms, (iv) Executive’s rights under the Purchase Agreement and the
Stockholders’ Agreement each entered into between Parent and Executive dated as
of the effective date of the Employment Agreement and the Note entered into
between the Company and Executive dated as of the effective date of the
Employment Agreement, or (v) Executive’s rights with respect to any award of
Options granted prior to the Date of Termination under Section 2(c)(i) of the
Employment Agreement ((i) through (v), collectively, the “Retained Claims”).

 

NOW, THEREFORE, in consideration of the severance payments described in Section
4(b) and (c) of the Employment Agreement, which, pursuant to the Employment
Agreement, are conditioned on Executive’s execution and non-revocation of this
Agreement, and in consideration of the mutual promises made herein, the Company
and Executive hereby agree as follows:

 

1.          Severance Payments; Salary and Benefits. The Company agrees to
provide Executive with the severance payments described in Section 4(b) and (c)
of the Employment Agreement, payable at the times set forth in, and subject to
the terms and conditions of, the Employment Agreement. In addition, to the
extent not already paid, and subject to the terms and conditions of the
Employment Agreement, the Company shall pay or provide to Executive all other
payments or benefits described in Section 3(c) of the Employment Agreement,
subject to and in accordance with the terms thereof.

 

2.          Release of Claims. Executive agrees that, other than with respect to
the Retained Claims, the foregoing consideration represents settlement in full
of all outstanding obligations owed to Executive by the Company and Parent, any
of their direct or indirect subsidiaries and any of their current and former
officers, directors, equity holders, managers, employees, agents, investors,
attorneys, shareholders, administrators, benefit plans, plan administrators,
insurers, trustees, divisions, and subsidiaries and predecessor and successor
corporations and assigns (collectively, the “Releasees”) by reason of his
employment by the Company. Executive, on his own behalf and on behalf of any of
Executive’s heirs, family members, executors, agents, and assigns, other than
with respect to the Retained Claims, hereby and forever releases the Releasees
from, and agrees not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, or cause
of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Executive may possess against any of the
Releasees arising from any omissions, acts, facts, or damages that have occurred
up until and including the date Executive signs this Agreement, including,
without limitation:

 

(a)          any and all claims relating to or arising from Executive’s
employment or service relationship with the Company or any of its direct or
indirect subsidiaries and the termination of that relationship;

 



 A-1 

 

 

(b)          any and all claims for wrongful discharge of employment;
termination in violation of public policy; discrimination; harassment;
retaliation; breach of contract, both express and implied; breach of covenant of
good faith and fair dealing, both express and implied; promissory estoppel;
negligent or intentional infliction of emotional distress; fraud; negligent or
intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; unfair business practices;
defamation; libel; slander; negligence; personal injury; assault; battery;
invasion of privacy; false imprisonment; conversion; and disability benefits;

 

(c)          any and all claims for violation of any federal, state, or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Credit
Reporting Act; the Age Discrimination in Employment Act of 1967; the Older
Workers Benefit Protection Act; the Employee Retirement Income Security Act of
1974; the Worker Adjustment and Retraining Notification Act; the Family and
Medical Leave Act; and the Sarbanes-Oxley Act of 2002;

 

(d)          any and all claims for violation of the federal or any state
constitution; and

 

(e)          any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination.

 

Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not release claims that cannot be released as a
matter of law, including, but not limited to, Executive’s right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission,
or any other local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment, against
the Company or Parent (with the understanding that Executive’s release of claims
herein bars Executive from recovering such monetary relief from the Company,
Parent or any Releasee), claims for unemployment compensation or any state
disability insurance benefits pursuant to the terms of applicable state law,
claims to continued participation in certain of the Company’s or Parent’s group
benefit plans pursuant to the terms and conditions of COBRA, claims to any
benefit entitlements vested as the date of separation of Executive’s employment,
pursuant to written terms of any employee benefit plan of the Company or its
affiliates and Executive’s right under applicable law and any Retained Claims.
This release further does not release claims for breach of Section 3(c) or
Section 4(b) or (c) of the Employment Agreement or any rights you may have in
your capacity as an equityholder in the Company or Parent.

 



 A-2 

 

 

3.          Acknowledgment of Waiver of Claims under ADEA. Executive understands
and acknowledges that Executive is waiving and releasing any rights Executive
may have under the Age Discrimination in Employment Act of 1967 (the “ADEA”),
and that this waiver and release is knowing and voluntary. Executive understands
and agrees that this waiver and release does not apply to any rights or claims
that may arise under the ADEA after the Effective Date of this Agreement.
Executive understands and acknowledges that the consideration given for this
waiver and release is in addition to anything of value to which Executive was
already entitled. Executive further understands and acknowledges that Executive
has been advised by this writing that: (a) Executive should consult with an
attorney prior to executing this Agreement; (b) Executive has 21 days within
which to consider this Agreement; (c) Executive has 7 days following Executive’s
execution of this Agreement to revoke this Agreement pursuant to written notice
to the Company; (d) this Agreement shall not be effective until after the
revocation period has expired; and (e) nothing in this Agreement prevents or
precludes Executive from challenging or seeking a determination in good faith of
the validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law. In the event Executive signs this Agreement and returns it to the
Company in less than the 21 day period identified above, Executive hereby
acknowledges that Executive has freely and voluntarily chosen to waive the time
period allotted for considering this Agreement.

 

4.          Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.

 

5.          No Oral Modification. This Agreement may only be amended in a
writing signed by Executive and a duly authorized officer of the Company.

 

6.          Governing Law; Notice; Counterparts; Dispute Resolution. This
Agreement shall be subject to the provisions of Sections 12(a), (c), (d) and (j)
of the Employment Agreement.

 

7.          Effective Date. If Executive has attained or is over the age of 40
as of the date of Executive’s termination of employment, then Executive has
seven days after Executive signs this Agreement to revoke it and this Agreement
will become effective on the eighth day after Executive signed this Agreement,
so long as it has not been revoked by Executive before that date (the “Effective
Date”). If Executive has not attained the age of 40 as of the date of
Executive’s termination of employment, then the Effective Date shall be the date
on which Executive signs this Agreement.

 

8.          Voluntary Execution of Agreement. Executive understands and agrees
that Executive executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company, Parent or any third party, with
the full intent of releasing all of Executive’s claims against the Company,
Parent and any of the other Releasees to the extent set forth in this Agreement.
Executive acknowledges that: (a) Executive has read this Agreement; (b)
Executive has not relied upon any representations or statements made by the
Company or Parent that are not specifically set forth in this Agreement; (c)
Executive has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of his own choice or has elected not to retain
legal counsel; (d) Executive understands the terms and consequences of this
Agreement and of the releases it contains; and (e) Executive is fully aware of
the legal and binding effect of this Agreement.

 

[Signature Page Follows]

 



 A-3 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

    EXECUTIVE      

Dated: _____________

        Ben Bressler           COMPANY       Dated: _____________   By:        
Name:         Title:  

 

 

A-4



 

 